Citation Nr: 1634031	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-08 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss

4.  Entitlement to service connection for residuals of post-retinal detachment with photopsia of the left eye (claimed as loss of use of the left eye due to motor vehicle accident).  

5.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

6.  Entitlement to service connection for migraines. 

7.  Entitlement to an initial compensable rating for residuals of status post-left pelvic fracture. 

8.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently evaluated as 50 percent disabling. 

9.  Entitlement to an increased initial rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.  

10.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to January 1989.

This matter comes before the Board of Veterans' of Appeals (Board) on appeal from a June 2009 rating decision, an August 2010 rating decision, an April 2014 rating decision, an April 2015 rating decision, and a February 2016 rating decision, all by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at hearing before the undersigned in June 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a February 2015 rating decision, the RO denied entitlement to service connection for erectile dysfunction, and atypical chest pain.  The Veteran submitted a timely notice of disagreement (NOD) in February 2015.  In a February 2016, the RO issued a rating decision that denied entitlement to service connection for lumbar spine degenerative changes.  The Veteran filed a NOD in March 2016.  The RO has recognized these notices of disagreement and appears to be in the process of issuing a statement of the case.  Therefore, the Board will refrain from remanding these issues for an SOC.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for left ear hearing loss, residuals of post-retinal detachment with photopsia of the left eye, and migraine as well as entitlement to an increased initial rating for PTSD with major depressive disorder, an initial compensable rating for residuals of status post-left pelvic fracture, an increased initial rating for degenerative joint disease of the left knee, an increased rating for degenerative joint disease of the right knee, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is the result of his active service.

2.  The Veteran does not have right ear hearing loss for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letters dated in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained private treatment records, VA treatment records, the Veteran's statements, and has provided the Veteran with a VA examination concerning his claims of entitlement to service connection for tinnitus and hearing loss.  The reports of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's tinnitus and right ear hearing loss.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's June 2016 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position." 38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may also be granted for listed chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015) (holding that tinnitus is an organic disease of the nervous system under 38 U.S.C.A. § 1101).

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus on the basis that he incurred tinnitus due to his exposure to noise during service.  He reported exposure to weapons and noise from exposure to flight line and aircraft noise.  

The Veteran was provided a VA examination in June 2010.  The Veteran reported military noise exposure as a security specialist in the form of weapons fire, aircraft, and flight line operations.  He stated that he had hearing protection when on the firing range; he denied a history of post-military occupational noise exposure or recreational noise exposure.  The Veteran was diagnosed with tinnitus and he reported that the tinnitus began "several months ago."  He reported that the tinnitus was intermittent, occurring an average of "a few times a month" for an average duration of five to ten minutes per episode.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).

The Veteran testified at his June 2016 hearing that his tinnitus began in service and continues to present.  He reported that he did not know what the ringing was when it occurred in the military, and that it faded in and out.  He further reported that the tinnitus was constant but faded in an out presently.  

The Board acknowledges the June 2010 VA examiner found that the Veteran's tinnitus was not related to his in-service acoustic trauma because the Veteran reported that his tinnitus had onset in the previous several months and that there was no evidence in the claims file to relate the Veteran's claim of tinnitus to service.  While the June 2010 VA examiner opined that the Veteran's tinnitus was less likely than not etiologically related so service, the examiner based his opinion on the lack of claims file evidence supporting service connection and the Veteran's assertion that the condition had begun a few months prior to the examination.  However, during the June 2016 hearing, the Veteran reported that he began having symptoms in service but did not know what the symptoms were.  

The Veteran provided competent and credible testimony, which the June 2010 examiner could not address, regarding the onset of tinnitus during service and of continuity of symptomatology.  It is conceivable that the Veteran did not report the tinnitus previously because he had not understood what the condition was and did not recognize it when first diagnosed.

Based on the Veteran's reports and supporting evidence of record, a continuity of symptomatology of chronic tinnitus has been established.  Thus the remaining elements of service connection are satisfied.  See Walker, 701 F.3d 1331. 

Resolving reasonable doubt in the Veteran's favor, the claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

Right Ear Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss because he was exposed noise during service.

The Veteran is competent to report observable symptoms and noise exposure; however, he is not competent to diagnose actual hearing impairment, and particularly whether he has a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran was afforded a VA examination in June 2010.  The audiograms did not establish a hearing loss disability in the right ear for VA purposes.  The Veteran had pure tone thresholds below 20 decibels at all levels from 500 to 4000 Hertz in the right ear, and his speech recognition score was 100 percent in the right ear.  These values do not satisfy the VA definition of hearing loss disability.  See id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that auditory thresholds higher than 20 decibels indicate some degree of hearing loss).  The Veteran has not reported any change in the disability since that examination.

Service connection cannot be awarded where a current disability is not shown during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the preponderance of the evidence is against service connection for hearing loss of the right ear; the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is denied. 


REMAND

There are several indications in the claims file that some VA and private treatment records are not associated with the file.  During his June 2016 hearing, the Veteran reported that he was scheduled for knee surgery "very soon" and reported treatment for which records have not been obtained.

Regarding his claim of entitlement to service connection for post-retinal detachment with photopsia of the left eye, the June 2010 VA examiner noted that the Veteran had undergone laser treatment for a retinal detachment approximately one year prior to the examination.  With regard to his claim for an increased initial rating for PTSD with major depressive disorder, the Veteran submitted a statement from his private mental health psychologist, Dr. B.T.  The statement, received in January 2014, indicates that the Veteran has been treated by Dr. B.T. since January 2010 approximately one or two times a month since that time for his PTSD and major depressive disorder.  Additionally, the Veteran submitted a statement from Dr. K.K. regarding his treatment for migraine headaches.  The Veteran has reported additional treatment from J.S. for his musculoskeletal and migraine headache claims.  During his hearing, the Veteran reported additional treatment from Dr. K.M.

VA treatment records are constructively of record, and VA has a duty to obtain the outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  The RO should request the Veteran to provide a VA Form 21-4142 for any and all private treatment he has received for the conditions he is claiming.  

Left Ear Hearing Loss

The June 2010 VA examiner noted a threshold shift at 4000 Hz to 6000 Hz from the Veteran's June 1982 enlistment examination and his October 1988 separation examination, but concluded that current bilateral hearing loss was not related to service because the Veteran had a "recent onset" of hearing loss. 

The Board, however, finds it necessary for the examiner to address the significance of the upward threshold shifts shown (at 500 Hz, 2000 Hz, 3000 Hz, 4000 Hz, and 6000 Hz) from enlistment in June 1982 and separation in October 1988.  The absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  In this regard, pure tone threshold shifts during active service must be considered.  See Hensley v. Brown, 5 Vet. App. 155, 163-64 (1993).

Left Eye Condition

The Veteran was involved in a motor vehicle accident in June 1986.  Service treatment records show that in July 1986, the Veteran was seen for follow up for his eye.  On separation in October 1988, he denied eye trouble.  He also endorsed having vision in both of his eyes.  His separation examination noted that his eyes were normal and that his vision was 20/15 bilaterally for both distance and near vision.  

The Veteran was provided a VA examination in June 2010 concerning his claim.  The examiner reviewed the claims file and noted the Veteran's reports of his motor vehicle accident and traumatic brain injury during his period of military service.  The examiner noted that the Veteran did not undergo any ophthalmological treatment for the condition at the time of the motor vehicle accident.  The Veteran reported a history of a retinal detachment one year previously; he reported that the treatment included laser treatment and he complained of photopsia and tearing.  He denied any additional eye surgery, injury, or disease.  The Veteran's best corrected near vision was 20/20 bilaterally, and his best corrected distance vision was 20/20 in the right eye and 20/25 in the left eye.  The Veteran had no diplopia and no extraocular muscle movements.  The examiner opined that the Veteran's status post-retinal detachment and subsequent laser treatment of the left eye was not caused or aggravated by the motor vehicle accident and that the Veteran's complaints of photopsia were not caused or aggravated by the motor vehicle accident and traumatic brain injury. 

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The June 2010 VA opinion did not provide a rationale for the opinion.  The examiner did not discuss the in-service follow-up treatment for the Veteran's eye, as described in the July 1986 treatment record.  As such, the opinion does not adequately address whether the Veteran's residuals of the post-retinal detachment with photopsia of the left eye is related to his period of service; on remand, another examination should be provided.  

GERD

The Veteran has reported that he sustained an injury to his intestine or stomach during motor vehicle accident in 1986.  Available records confirm the accident, but contain no notation of any problems regarding his stomach or gastrointestinal system.  The Veteran's service treatment records include one complaint of abdominal cramps in April 1986, before the motor vehicle accident.  On separation in October 1988, he denied frequent indigestion, stomach, liver, or intestinal trouble, and his abdomen and viscera were noted to be normal.  He submitted a statement in March 2010 indicating that he was treated at the Warner Robins Air Force Base for injuries to his intestine and that he was referred to a Dutch medical specialist concerning his intestinal problems prior to his separation around 1988 to1989.  

The Veteran submitted two statements from a private clinician, J.S., in July 2009 and August 2009.  The clinician indicated that she has been treating the Veteran since March 2006.  The letters indicate that the Veteran had a diagnosis of GERD, and in August 2009, the clinician opined that the Veteran's GERD was more likely than not related to his military service, to include a hospitalization due to an intestinal tear/rupture.  She explained that this is because any injury to the intestine can lead to delayed gastric emptying, which occurs when the stomach empties slower than normal and results in reflux of stomach contents into the esophagus and burning in the chest.  She noted that she did not review the service treatment records. 

VA is obliged to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the Veteran's assertions that he sustained an intestinal tear/rupture in service, but the lack of any other evidence supporting his assertions, a VA examination is required to determine whether the Veteran has any evidence of residuals from a torn intestine. 

Additionally, the Veteran has reported that he received treatment from the Waren Robins Air Force Base in 1988-1989 and by a Dutch specialist for his gastrointestinal issues.  On remand, the RO should request and these records and associate them with the file. 

Migraines

The Veteran seeks service connection for migraine headaches.  The Veteran claims that the migraine headaches are the result of his in-service motor vehicle accident.  

The Veteran reported a history of severe headaches in his October 1988 separation report of medical history; he indicated that they began in August 1986.  The report of medical history also indicated that the Veteran had incurred a laceration to the left forehead in June 1986, due to the automobile accident; it noted that he was hospitalized for seven days and lost consciousness.  The Veteran submitted a statement from a private physician, Dr. K.K., in February 2014 that indicated the Veteran has been treated for migraine headaches since August 2013.  The Veteran's VA treatment records also show that he has complained of migraine headaches.  Thus, VA must obtain a medical opinion addressing whether the Veteran's migraine headaches are related to his period of service, to include the documented June 1986 in-service motor vehicle accident.  See McLendon, 20 Vet. App. 79.  

Orthopedic Claims

The Veteran is seeking an initial compensable rating for residuals of status post-left pelvic fracture, an increased initial rating for degenerative joint disease of the left knee, and an increased rating for degenerative joint disease of the right knee.  

The Veteran was last evaluated for his residuals of status post-left pelvic fracture in December 2008.  He was last evaluated for his left and right knee degenerative joint disease in June 2010.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In addition, the Court of Appeals for Veterans Claims (CAVC) recently held that, for purposes of interpreting 38 C.F.R. § 4.59, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, --Vet App.-- (2016) WL 3591858 *8 (July 5, 2016).  CAVC also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Board has reviewed the VA and private treatment records associated with the claims file, there is no medical evidence on file from which the Board can accurately determine the current severity of the residuals of status post-left pelvic fracture and degenerative joint disease of the bilateral knees.  Further, there is no indication that testing under all of the conditions required under Correia has been performed for the left pelvis, left knee, or right knee.  As such, additional examinations are warranted to assess the current severity of the Veteran's service-connected residuals of status post-left pelvic fracture and degenerative joint disease of the bilateral knees.


TDIU

In this case, the claim for a TDIU is inextricably intertwined with the Veteran's claims of service connection and increased ratings.  This is so because any grant of service connection for a disability or grant of a higher rating could affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a) or, in the alternative, whether the Veteran is entitled to a TDIU on an extraschedular basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the appropriate remedy is to defer consideration of the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records, including all records concerning the knee surgery that was discussed during the June 2016 hearing, and records from the Warner Robins Air Force Base, including those the Veteran has referenced from 1988-1989 concerning his injury to his intestine.

2.  Ask the Veteran to authorize VA to obtain any non-VA treatment records pertaining to the disabilities on appeal; including records from Dr. B.T., Dr. K.K., J.S., and Dr. K.M. and any other provider who has treated the Veteran for any of the conditions he is claiming. 

3.  Ask the Veteran to complete a formal application for TDIU.

4.  If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain the records, and further actions that will be taken with regard to claims on appeal.

5.  After completing all of the above, obtain an addendum opinion as to the etiology of the Veteran's current left ear hearing loss. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed left ear hearing loss had onset in service or is otherwise related to noise exposure in service.

The examiner should address the significance, if any, of the upward threshold shifts shown from the June 1982 enlistment examination and the October 1988 separation examination. 

The examiner should take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

The claims file and a copy of this remand order must be available to the examiner.  The VA examiner is requested to provide a thorough rationale for any opinion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

6.  After completing all of the above, schedule the Veteran for an examination to determine whether it is at least as likely as not (50 percent probability or more) that his retinal detachment with photopsia of the left eye had its onset in service or whether the residuals of post-retinal detachment with photopsia of the left eye are otherwise the result of a disease or injury in service, to include the in-service June 1986 motor vehicle accident.  

The claims file and a copy of this remand order must be available to the examiner.  The VA examiner is requested to provide a thorough rationale for any opinion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

7.  After completing all of the above, schedule the Veteran for an examination to determine whether it is at least as likely as not (50 percent probability or more) that his GERD had its onset in service or is otherwise the result of a disease or injury in service, to include the in-service complaint of abdominal pain in April 1986, the June 1986 motor vehicle accident, and the Veteran's report of being treated for gastrointestinal issues in approximately 1988 to 1989.  The examiner is asked to comment on whether there is any evidence of residuals from a torn intestine.

The claims file and a copy of this remand order must be available to the examiner.  The VA examiner is requested to provide a thorough rationale for any opinion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

8.  After completing all of the above, schedule the Veteran for an examination to determine whether it is at least as likely as not that his current migraine headaches had their onset in service or are otherwise the result of a disease or injury in service, to include the in-service June 1986 motor vehicle accident and the Veteran's report of headaches at separation.  

The claims file and a copy of this remand order must be available to the examiner.  The VA examiner is requested to provide a thorough rationale for any opinion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

9.  After completing all of the above, schedule the Veteran for a VA examination to assess the current severity of the residuals of status post-left pelvic fracture.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the left and right thigh and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following four conditions:

i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each hip, and state whether there is additional limitation of motion due to pain, weakness, excess fatigability, incoordination, or flare-ups.  Any additional loss of motion should be noted in degrees.  

If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  The examiner should record the Veteran's reports of loss of motion during flare-ups and sate whether these reports are consistent with findings on the examination.

d.  Comment on the functional impact of the Veteran's residuals of status post-left pelvic fracture on his activities of daily living to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional evidence, which if obtained, would permit the opinion to be provided.

10.  After completing all of the above, schedule the Veteran for a VA examination to assess the current severity of the left and right knee degenerative joint disease.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be reviewed by the examiner. 

The examiner should address the following:

a.  Conduct full range of motion studies for the left and right knees and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following four conditions:

i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

b.  State whether there is additional limitation of motion due to pain, weakness, excess fatigability, incoordination, pain or flare-ups.  Any additional loss of motion should be noted in degrees.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  The examiner should record the Veteran's reports of limitation of motion during flare-ups and state whether those reports are consistent with the findings on examination.

d.  The examiner should report any recurrent subluxation or instability of the knee(s), and if present, note its extent and severity (i.e. slight, moderate, or severe).

e.  To the extent possible, provide an opinion as to the resulting limitations on occupational tasks.  

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

11.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


